office_of_chief_counsel internal_revenue_service memorandum number release date cc pa jblack postf-129544-14 uilc date date to ------------- -------------------------------- large business international from elizabeth chirich branch chief procedure administration third party communication none date of communication not applicable subject sec_6511 bad-debt deduction this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue a group of partnerships kept its internal accounting_records under the accrual_method but used cash-basis reporting for tax purposes from -------to ------ the partnerships inadvertently reported as income running balances of accounts_receivable from their internal accounting_records thus overstating income allocated to the partners in - taxpayer the partnerships’ then-only partner filed a formal claim_for_refund for his individual -------tax year to correct his outside_basis in the partnerships due to the accounting errors the partnership made in -------and ------ does this claim_for_refund fall within the seven-year limitations_period of sec_6511 for a sec_166 bad_debt this analysis disregards any issues related to the taxpayer and partnerships’ failure_to_file a request_for_administrative_adjustment under sec_6227 which may bind the taxpayer to the partnerships’ returns and the taxpayer’s failure_to_file formal claims for refund for -------and ------ which may prevent refund unless the formal --------- claim adequately apprised the irs that the taxpayer was seeking refunds for -------and - ------ postf-129544-14 conclusion the seven-year limitations_period of sec_6511 does not apply because the refund claim-whether it was to correct ------ ------ or ------- did not relate to bad-debt deductions under sec_166 facts taxpayer was a majority owner of partnerships that erroneously overstated income on their partnership tax returns the errors began in -------in connection with converting the partnerships’ internal accrual-basis accounting_records to cash-basis reporting for their tax returns from -------through ------ the partnerships inadvertently reported as income amounts from accounts receivable2 that they had not yet received and thus under the cash_method of tax reporting should have been excluded from income we assume the overstated reported partnership income was allocated to the partners pursuant to subchapter_k of the internal_revenue_code thus overstating the partners’ outside_basis in the partnerships taxpayer purchased the remaining interests of the partnerships in - ------ and on --------------------------- he amended his -------individual income_tax return to claim a refund due to an adjusted outside_basis in his partnership interests-the result of correcting the partnerships’ inclusion of not-yet collected income in partnership income in -------and ------ you have asked whether the seven-year limitations_period under sec_6511 applies to taxpayer’s refund claim law and analysis sec_6511 provides for a seven-year period of limitations if essentially the claim for credit or refund relates to an overpayment_of_tax imposed by subtitle a and the overpayment is on account of the deductibility by the taxpayer under of a debt as a debt which became worthless sec_6511 for sec_6511 to apply to bad-debt deductions a debt must exist for tax purposes under the taxpayer’s method of tax reporting see 143_f2d_712 5th cir unlike an accrual-basis taxpayer who maintains an accounts-receivable account for income it has accrued under the all-events test but has not yet received a cash-basis taxpayer does not maintain accounts_receivable because cash-basis taxpayers recognize gross_income when the income is actually or constructively received see sec_1_446-1 thus a cash-basis taxpayer should not be reporting uncollected income or maintaining an accounts-receivable account on its tax books for which a bad-debt deduction under sec_166 would subsequently be allowable a taxpayer money that is owed to a company by a customer for products and services provided on credit taxpayer did not amend his -------and -------individual returns and did not file requests for administrative adjustment under sec_6227 postf-129544-14 must consistently apply the method_of_accounting for income and deductions that the taxpayer is following and cannot benefit from mistakenly employing another method_of_accounting for a particular tax item w l moody cotton co f 2d pincite thus under the facts you presented the partnerships could not have bad_debts to deduct there was therefore no bad_debt for tax purposes and no basis for the partnerships or the taxpayer in this case to come within the seven-year limitations_period of sec_6511 for a sec_166 bad_debt the partnerships’ book treatment is not relevant or applicable for sec_6511 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
